DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 19, 2021 and February 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language number of transmit samples per chirp in claim 3 is not a recognized term of art or recognized expression in the field of radar.  A transmitted chirp signal is a continuous time varying signal created from multiple frequencies wherein “the different portions of the signal will be delayed long enough [“by linear display vs frequency network”] so that all frequencies will pile up into a narrow output pulse” as shown in the figure below.  See Chirp A New Technique by Donald Lancaster; hereinafter, Lancaster.  In other words, a transmitted chirp signal is a continuous time varying signal not a discrete sampled signal wherein there is a pause and/or delay between each frequency section.  Moreover, said language in question not only incorrectly suggests a “sampled” transmitted signal but also states there a transmitted samples per chirp and the Examiner has no clue what that means.  

    PNG
    media_image1.png
    205
    318
    media_image1.png
    Greyscale
 
See Lancaster Figure 2.

The signal is sampled on the receiver side (not shown but well-known) but not sampled per chirp on the transmitter side.  As such, the metes and bounds of the claim cannot be fully understood, thus the claim is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 11 and 13 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2020/0225317).
As to claim 1, Chen discloses a method for radar interference mitigation (at least Para. 120 and Para. 137), the method comprising: 
transmitting a first plurality of radar signals using a radar, the first plurality of transmitted radar signals having a first set of radar signal parameter values (Para. 65 “plurality of Transmit (Tx) antennas 107 configured to transmit Tx radar signals 127.”  Each signal inherently has parameters such as frequency and phase),
wherein each of the first set of radar signal parameter values corresponds to a parameter of a set of parameters (Para. 98 “the plurality of reconfigurable radio parameters 152 may include a beamforming parameter, a beam-nulling parameter, a polarization type parameter, a frame time of the Tx radar signals 127, a chirp time of the Tx radar signals 127, digital modulation characteristics of the Tx radar signals 127, a radiation pattern of the Tx radar signals 127, a polarization type of the Tx radar signals 127, a coding sequence of the Tx radar signals 127, a center frequency of the Tx radar signals 127, and/or any other additional or alternative parameters.”  Fig. 5 step 502); 
receiving, using the radar, a first plurality of reflected radar signals that correspond to the first plurality of transmitted radar signals (Fig. 5 step 504); 
generating a radar image based on the first plurality of reflected radar signals (Para. 229 Fig. 5 item 508 “perception data representing sematic information of an environment”);
using a continuous reward function to generate a reward value based on the radar image (Page 210 “feedback controller 350 may be trained, for example, according to data from an output layer and/or an intermediate layer of radar perception processor 330 …”  see also Paras. 211 – 214, e.g. Para. 214 “a reward from the current and previous radar transmit parameters.”); 
using a neural network to generate a second set of radar signal parameter values based on the reward value, wherein each of the second set of radar signal parameter values corresponds to a parameter of the set of parameters (Para. 214 “feedback controller 350 may be trained, for example, based on cost and/or loss functions, and/or a reward from the current and previous radar transmit parameters. For example, a prediction of a reconfigurable parameter in a next frame may be determined, for example, based on Bayesian inference-based algorithms and/or the neural network architectures …”, Fig. 5 step 510); and 
transmitting a second plurality of radar signals using the radar, the second plurality of transmitted radar signals having the second set of radar signal parameter values (Id. “next frame …”).
As to claim 2, Chen discloses the method of claim 1, wherein the reward value is a signal-to-interference-plus-noise ratio (SINR) (Para. 120 “feedback control, e.g., to optimize Signal to Interference and Noise Ratio (SINR) …”).
As to claim 3, Chen discloses the method of claim 1, wherein the set of parameters comprises waveform shape (Para. 118 “transmitted waveform” and 251 “modulation characteristics”), chirp time (Para. 218 Table 1 “frame time of the TX radar signals 127”), center frequency (Para. 251 “center frequency”), pulse repetition time (Para. 218 Table 1 “resolution” and “[unambiguous] maximum range” see also Table 2 see also Para. 220 and 251 “chirp time” denoted as                                 
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                             and given the first and second equations in Table 2 it is evident that                                  
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                             is the Pulse Repetition Interval (PRI).), number of transmit samples per chirp (As best understood, see at least Paras. 126 and 142 “radar digital samples 112” see also Para. 321 “to transmit the Tx radar signals via the plurality of Tx antennas based on the plurality of reconfigurable radio parameters, and configuring a plurality of reconfigurable RF Rx chains to process the Rx radar signals received via the plurality of Rx antennas based on the plurality of reconfigurable radio parameters”), number of chirps in a frame (Id.  “plurality of Tx antennas” implies a number of chirps per frame.  This teaching is similar to the rationale used by Applicant in Para. 42 wherein the number of chirps considered in a frame correspond to the number N of antenna elements.  See also Para. 105 “include a plurality of streams of digital radar samples …” ), transmit power (Para. 120 SINR includes power which is typically the first term of any SNR equation), and frame rate (                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                             as previously cited.  Depending on the broadest reasonable interpretation, the PRI would also serve as the updated frame rate because data is being updated with a new transmitted and received chirp.  See also Para. 138 “frame update.”  See also Para. 218 Table 1 “frame time of the TX radar signals 127” and Table 2 “frame time”).
Note that the equation for range rate (radial velocity) resolution is typically written as                                 
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                            τ
                                        
                                    
                                
                             where τ is pulse width (duration) and that Chen refers to pulse width as frame time in Table 2.  The symbol                                 
                                    λ
                                
                             is for wavelength.  Thus, frame time meets the scope of chirp time because the specification at Para. 49 states “The duration of the chirp (from start to finish) is generally referred to as chirp time (CT).”
Note that the equation for range ambiguity is often written as                                 
                                    
                                        
                                            c
                                            P
                                            R
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                             or                                 
                                    
                                        
                                            c
                                        
                                        
                                            2
                                            P
                                            R
                                            F
                                        
                                    
                                
                             wherein PRI is pulse repletion interval and PRF is pulse repletion frequency and c is the speed of light.  Thus, it is clear from Chen’s table 2 that                                 
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                             is the Pulse Repetition Interval (PRI).  
As to claim 4, Chen disclose the method of claim 1, further comprising receiving a codeword from a further radar, wherein generating the second set of radar signal parameter values based on the reward value comprises generating the second set of radar signal parameter values based on the reward value and on the received codeword (Para. 251 “coding sequence of Tx radar signals” implies the receiver would have to decode the coded Tx radar signals”).
As to claim 5, Chen discloses the method of claim 1, further comprising receiving, with the neural network, the radar image (Para. 104 “range-Doppler estimates” see also Para. 247 “the radar perception data based on the semantic and spatial information”).
As to claim 6, Chen discloses the method of claim 5, wherein generating the reward value comprises generating the reward value based on localization data from the radar image (Para. 158 “localizing the objects, their classes, and/or orientations in a scene; providing a map of surrounding environment with semantically significant information.” Paras. 109 – 111).
As to claim 7, Chen discloses the method of claim 6, wherein the localization data comprises range data of a target, wherein the target comprises a further radar (Para. 104 “interference” and Para. 152 “other radars”).
As to claim 8, Chen discloses the method of claim 5, wherein generating the reward value comprises using the neural network (Para. 112 “neural network branches to generate the radar perception data 132” see also Paras. 104, 112, 209 and 211).
As to claim 9, Chen discloses the method of claim 1, wherein the neural network is trained to maximize the reward value (Paras. 211 “feedback” and 214 “reward from the current to previous radar transmit parameters”).
As to claim 11, Chen discloses the method of claim 1, further comprising training the neural network using a training data set that comprises radar images from M radars, wherein M is a positive integer greater than 1 (Para. 30 “plurality of radars”).
As to claim 13, Chen discloses the method of claim 11, further comprising generating M different trained neural networks, wherein the M different trained neural networks comprises the neural network (Fig. 3 items 334, 342 and 344).
As to claim 14, Chen discloses the method of claim 1, wherein the neural network comprises a fully connected layer followed by a long short-term memory (LSTM) layer (Para. 54 “short term memory unit” & “Short-Term Memory”).
As to claim 15, Chen discloses the method of claim 1, wherein the neural network comprises a three-dimensional convolutional neural network (Para. 251 indicates more than two features are used).
As to claim 16, Chen discloses the method of claim 1, wherein the radar image is a range-Doppler image (RDI) (at least Para. 243).
As to claim 17, Chen discloses the method of claim 1, wherein the radar image is a range-angle image (RAI) (Para. 17 and Para. 68 “spatial domain” and Para. 112 “spatial information based on Range-Doppler estimates” all imply range-Doppler-Angular matrix).
As to claim 18, Chen discloses the method of claim 1, wherein the radar is a millimeter-wave radar (Para. 68 also note that radar is typically millimeter-wave.).
As to claim 19, Chen discloses a millimeter-wave radar (Para. 68) system comprising: 
a transmitting antenna configured to transmit a first plurality of radar signals having a first set of radar signal parameter values, wherein each of the first set of radar signal parameter values corresponds to a parameter of a set of parameters (Para. 65 “plurality of Transmit (Tx) antennas 107 configured to transmit Tx radar signals 127.”  Each signal inherently has parameters such as frequency and phase); 
a receiving antenna configured to receive a first plurality of reflected radar signals that correspond to the first plurality of transmitted radar signals (Para. 98 “the plurality of reconfigurable radio parameters 152 may include a beamforming parameter, a beam-nulling parameter, a polarization type parameter, a frame time of the Tx radar signals 127, a chirp time of the Tx radar signals 127, digital modulation characteristics of the Tx radar signals 127, a radiation pattern of the Tx radar signals 127, a polarization type of the Tx radar signals 127, a coding sequence of the Tx radar signals 127, a center frequency of the Tx radar signals 127, and/or any other additional or alternative parameters.”  Fig. 5 step 502); and 
a processing system (Fig. 1 item 130) configured to: 
generate a radar image based on the first plurality of reflected radar signals, use a continuous reward function to generate a reward value based on the radar image (Para. 229 Fig. 5 item 508 “perception data representing sematic information of an environment”),  and
use a neural network to generate a second set of radar signal parameter values based on the reward value (Page 210 “feedback controller 350 may be trained, for example, according to data from an output layer and/or an intermediate layer of radar perception processor 330 …”  see also Paras. 211 – 214, e.g. Para. 214 “feedback controller … a reward from the current and previous radar transmit parameters.”),
wherein each of the second set of radar signal parameter values corresponds to a parameter of the set of parameters, wherein the transmitting antenna is configured to transmit a second plurality of radar signals having the second set of radar signal parameter values (Id. “next frame …”).
As to claim 20, Chen discloses a method for radar interference mitigation, the method comprising: 
transmitting a first plurality of radar signals using a millimeter-wave radar, the first plurality of transmitted radar signals having a first set of radar signal parameter values, wherein each of the first set of radar signal parameter values corresponds to a parameter of a set of parameters (Para. 65 “plurality of Transmit (Tx) antennas 107 configured to transmit Tx radar signals 127.”  Each signal inherently has parameters such as frequency and phase), and
wherein the set of parameters comprises waveform shape (Para. 118 “transmitted waveform” and 251 “modulation characteristics”), chirp time (Para. 218 Table 1 “frame time of the TX radar signals 127”), chirp bandwidth (Para. 149 “bandwidth parameters”), and number of chirps per frame (Para. 321 “to transmit the Tx radar signals via the plurality of Tx antennas based on the plurality of reconfigurable radio parameters, and configuring a plurality of reconfigurable RF Rx chains to process the Rx radar signals received via the plurality of Rx antennas based on the plurality of reconfigurable radio parameters” – This teaching is similar to the rationale used by Applicant in Para. 42 wherein the number of chirps considered in a frame correspond to the number N of antenna elements.  See also Paras. 126 and 142 “radar digital samples 112” see also Para. 105 “include a plurality of streams of digital radar samples …”); receiving, using the millimeter-wave radar, a first plurality of reflected radar signals that correspond to the first plurality of transmitted radar signals (Fig. 5 step 504); 
generating a range-Doppler image (RDI) or range-angle image (RAI) based on the first plurality of reflected radar signals (Para. 104 “range-Doppler estimates” see also Para. 247 “the radar perception data based on the semantic and spatial information”); 
computing a signal-to-interference-plus-noise ratio (SINR) of the generated RDI or RAI; generating a reward value based on a magnitude of the computed SINR using a continuous reward function (Para. 120 “feedback control, e.g., to optimize Signal to Interference and Noise Ratio (SINR) …”); 
using a neural network to generate a second set of radar signal parameter values based on the reward value, wherein each of the second set of radar signal parameter values corresponds to a parameter of the set of parameters (Para. 214 “feedback controller 350 may be trained, for example, based on cost and/or loss functions, and/or a reward from the current and previous radar transmit parameters. For example, a prediction of a reconfigurable parameter in a next frame may be determined, for example, based on Bayesian inference-based algorithms and/or the neural network architectures …”, Fig. 5 step 510); and 
transmitting a second plurality of radar signals using the millimeter-wave radar, the second plurality of transmitted radar signals having the second set of radar signal parameter values (Id. “next frame …”).
Note that the equation for range rate (radial velocity) resolution is typically written as                                 
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                            τ
                                        
                                    
                                
                             where τ is pulse width (duration) and that Chen refers to pulse width as frame time in Table 2.  Thus frame time meets the scope of chirp time because the specification at Para. 49 states “The duration of the chirp (from start to finish) is generally referred to as chirp time (CT).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Chen in view of Yeh (US 2020/0326526).
As to claim 10, Chen teaches the method of claim 1, wherein a minimum reward value is  (Para. 211 “by defining loss and/or reward functions”).
In the same field of endeavor, Yeh teaches “Now the reward is determined by the number of marrow cells in the image. The maximum of the reward is 1, which means that there are at least 500 marrow cells in the high magnification image. The minimum of the reward is 0, which means that there is no marrow cell in the high magnification image. By maximizing the reward (which is equivalent to selecting a region comprising at least 500 marrow cells), the first neural network is trained to learn to achieve the overall goal (Para. 37).”
In view of the teachings of Yeh, it would have been obvious to a person of ordinary skill in the art to apply a reward of 1 when the training is a complete success and 0 when training results show a complete failure and because it is conventional to associate 1 with 100% success and 0 with 0% success thereby keeping consistent with the standard usage of 1 and 0 thus making the programing convenient and easier to troubleshoot.  Moreover, the 1 and 0 can be used as a weight in the feedback loop as taught by Chen in order to give more weight to training results that are more accurate thus improving overall success and accuracy of the neural network and training of data.  
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Chen in view of Walton (US 7,295,154).
As to claim 12, Chen does not teach but Walton teaches the method of claim 11, wherein M is less than 10 (Walton Figure 6 shows a left and right radar on rear bumper of a vehicle).
In view of the teachings of Walton, it would have been obvious to a person having ordinary skill that having more than one radar improves resolution and the more radars the more resolution however it would have been obvious to that only two radars are required for angular resolution and limiting the number of radars improves costs and efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648